Citation Nr: 1805262	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  14-27 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for coronary artery disease.

2.  Entitlement to an evaluation in excess of 30 percent for post traumatic stress disorder (PTSD).

3.  Entitlement to a compensable evaluation for erectile dysfunction.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.

The issue of entitlement to an evaluation in excess of 60 percent for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the Veteran's September 12, 2017, hearing on appeal before the Board (prior to the promulgation of a decision in the appeal), the Veteran indicated on the record that he seeks to withdraw his appeal on the matters of entitlement to increased evaluations for PTSD and erectile dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran in the matter of entitlement to an evaluation in excess of 30 percent for PTSD have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).
2.  The criteria for withdrawal of an appeal by the Veteran in the matter of entitlement to a compensable evaluation for erectile dysfunction have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal on the matters of increased evaluations for PTSD and erectile dysfunction; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal in the matters of entitlement to an evaluation in excess of 30 percent for PTSD and a compensable evaluation for erectile dysfunction.  The appeal of these issues is dismissed.


ORDER

The claim of entitlement to an evaluation in excess of 30 percent for PTSD is dismissed.

The claim of entitlement to a compensable evaluation for erectile dysfunction is dismissed.


REMAND

The Veteran testified in September 2017 that his service-connected heart disability has worsened since his last VA examination in April 2011.  See Hearing Transcript at 8.  Because this evidence suggests a material worsening of the Veteran's disability since his last VA examination in April 2011, reexamination is necessary.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  All updated pertinent treatment records should be obtained and associated with the claims file.

2.  The Veteran should be scheduled for a VA examination to determine the severity of his service-connected heart disability using the most recent Disability Benefits Questionnaire (DBQ).  The claims file should be reviewed and the review noted in the report.  All symptoms and findings should be reported in detail.

3.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.
 
By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


